DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim 1 has been amended.  Claims 1-12 are pending.  Claims 7-12 remain withdrawn.   Claims 1-6 are under examination on the merits. 
 

Response to Amendment
The Amendment by Applicants’ representative Ms. Kelly Y. Hwang on 08/27/2021 has been entered.   

Declaration under Rule 37 C.F.R. §1.132
	Applicants’ submission of the Declaration under Rule 37 C.F.R. §1.132, filed on 08/27/2021 has been entered.

Response to Arguments/Amendments  
Claim rejection under 35 U.S.C.§102(a)(1)
 
Applicants’ amendment to claim 1 by further limiting a weight ratio of the sulfinate derivative and the sulfonate derivative is 1: 2 to 1:10 in view of the 132 declaration obviates the rejection because cited the `114 publication does not specifically teach the weight ratio with the specific CIE 1976 colorimetric system, an L value is 90 or more and a b value is 8 or less.
The rejection is hereby withdrawn.

Claim rejection under 35 U.S.C.§103(a)
 
The declaration under 37 CFR 1.132 filed 08/27/2021 and argument have been fully considered.  However, the argument and declaration are insufficient to overcome the rejection of claims 1-6 as set forth in the last Office action.

    PNG
    media_image1.png
    100
    157
    media_image1.png
    Greyscale
 exhibit improved stability to discoloration in the course of storage under elevated temperatures and/or elevated air humidity (Abstract), and a mixture of the sodium salt of 2-hydroxy-2-sulfinatoacetic acid, the disodium salt of 2-hydroxy-2-sulfonatoacetic acid and sodium bisulfite are used for the surface cross-linking process to improve stability to discoloration, [0058].  
The data in the declaration does not illustrate unexpectedness of the claimed invention.  Amended claim 1 includes the limitation “a weight ratio of the sulfinate derivative and the sulfonate derivative is 1: 2 to 1:10”. By definition, the term “derivative” in chemistry is a compound that is derived from a similar compound by a chemical reaction.  A weight ratio of the sulfinate derivative and the sulfonate derivative as 1: 2 to 1:10 does not carry a definitive meaning because “derivative” is unspecified.  In terms of Example 1 of Applicants’ specification, it discloses a specific example of a mixture for preventing discoloration which has
0.05 part by weight of a discoloration-improving agent containing 2-hydroxy-2-sulfinatoacetic acid disodium salt, and 2-hydroxy-2-sulfonato acetic acid disodium salt at a weight ratio of 1:9.  Example 1 does not illustrate unexpected results of amended claim 1 over the entire range of a weight ratio of the sulfinate derivative and the sulfonate derivative as 1:2 to 1:10.  	 
Even though the prior art references do not teach that the discoloration-improving agent has a weight ratio of the sulfinate derivative and the sulfonate derivative is 1: 2 to 1:10 of amended claim 1, the combined references as a whole do teach and/or suggest Applicants’ claims 1-6, 
    PNG
    media_image1.png
    100
    157
    media_image1.png
    Greyscale
 exhibit improved stability to discoloration in the course of storage under elevated temperatures and/or elevated air humidity (Abstract), and a mixture of the sodium salt of 2-hydroxy-2-sulfinatoacetic acid, the disodium salt of 2-hydroxy-2-sulfonatoacetic acid and sodium bisulfite are used for the surface cross-linking process to improve stability to discoloration, [0058].  In determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious.  Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 218 USPQ 871 (Fed. Cir. 1983); Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983).
Generally differences in concentration or dosage will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955).
"The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In re Williams, 36 F.2d 436, 438 (CCPA 1929). See MPEP 2144.05
In re Aller, 220 F.2d 454, 456,105 USPQ 233, 235 (CCPA 1955) goes into significant detail about changes in concentration and clearly indicates that the burden is on applicant to show criticality of these changes as a result that is different in kind and not merely different in degree:
"Normally, it is to be expected that a change in temperature, or in concentration, or in both, would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art. In re Dreyfus, 22 C.C.P.A. (Patents) 830, 73 F.2d 931, 24 USPQ 52; In re Waite et al, 35 C.C.P.A. (Patents) 1117, 168 F.2d 104, 77 USPQ 586. Such ranges are termed "critical" ranges, and the applicant has the burden of proving such criticality. In re Swenson et al., 30 C.C.P.A. (Patents) 809, 132 F.2d 1020, 56 USPQ 372; In re Scherl, 33 C.C.P.A. (Patents) 1193, 156 F.2d 72, 70 USPQ 204.
However, even though applicant's modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art.  In re Sola, 22 C.C.P.A. (Patents) 1313, 77 F.2d 627, 25 USPQ 433 ; In re Normann et al., 32 C.C.P.A. (Patents) 1248,150 F.2d 708, 66 USPQ308; In re Irmscher, 32 C.C.P.A. (Patents) 1259,150 F.2d 705, 66 USPQ 314 . More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Swain et al., 33 C.C.P.A. (Patents) 1250, 156 F.2d 239, 70 USPQ 412; Minnesota Mining and Mfg. Co. v. Coe, 69 App. D.C. 217, 99 F.2d 986, 38 USPQ 213 ; Allen et al. v. Coe, 77 App. D. C. 324, 135 F.2d 11, 57 USPQ 136 ." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)".
If Applicant intends to rely on unexpected or unforeseen results, attention is invited to MPEP 716.02. Absent clear, convincing, side-by-side data demonstrating unobviousness vis-a-commensurate with the scope of protection sought, the claims are considered prima facie obvious.  Therefore, the rejection is maintained.

ODP rejection
 
Applicants fail to respond to the ODP rejections.  The rejections are maintained.


Conclusions
Claims 1-6 are rejected.
Claims 7-12 remain withdrawn.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.

Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731